DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In light of the amendments to the claims of 11/08/2021 the Restriction Requirement set forth in the papers  of 09/08/2021 is withdrawn.

Claim Objections
Claims 11 and 21are objected to because of the following informalities:  
Claim 11 recites two steps with the same step number as (vii).  Claim 21 recites a step numbers as vi, but the claim depends from claim 20 which already recites a step vi.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112 – Failure to further limit
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case the rejected claim recites a step of “quantifying fetal molecules in the RhD gene regions”, but each independent claim from which the rejected claim depends (i.e.:  claim 1 and claim 20, respectively) recites a step of “identifying and selecting amplified RhD gene regions to obtain quantitative fetal RhD data”.  So it appears that the subject matter of the rejected claims is already present in the methods of the independent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1-9, 11-18, and 20-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (e.g.: a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) is/are directed to a judicial exception encompassing an abstract idea and a natural phenomenon.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as set forth below.  The judicial exception is not integrated into a practical application of the judicial exception.

Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).

The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes - the claims are directed to methods.

Step 2A, prong one.  Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes – The claims recite abstract ideas.  Where the claims recite steps related to the analysis of data (e.g.: “Identifying and selecting polymorphic paternal alleles to obtain a fetal fraction measurement” (step vi of claims 1 and 11, and step viii of claim 21); combining measurements and data into an algorithm (step vii of claim 1, and step viii of claim 11, and step ix of claim 21); and the selection of alleles for processing data (e.g.:  recited in 

Step 2A prong 2. Does the claim recite additional elements that integrate the judicial exception in a practical application?  The judicial exception(s) to which the claims are directed are not integrated into a practical application because there are no required particular practical steps related to the results of the data analysis; the claims end with a mental determination of Rhesus D genotypes.  There is not any additional practical step (e.g.:  application of some prophylactic treatment to the pregnant woman that is the subject of the claimed method) that is required which is based on any particular determined genotype.

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case the rejected claims require only amplification and sequencing of genomic loci from a sample of cell-free DNA from a blood sample from a pregnant woman.  Detection of polymorphic content, and RhD gene regions, in cell-free DNA from a maternal sample is routine and conventional in the art as evidenced by the specification which teaches that previously known methods are used to collect the data (e.g.:  para 58-59).  Furthermore, Oeth et al (2012) as cited on the IDS of 12/03/2021, teaches that such methods were known in the art (see fopr example para 68-81).

In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:


v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the analysis of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed. .

So even where a practical step of the claim may require amplifying and sequencing various genomic loci in cell-free DNA from a maternal sample using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps for collecting data (specifically genetic information) to be used in the application of a judicial exception, and held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “'transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, "Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, "we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, 'what else is there in the claims before us?'" Id. at 2355 (quoting Mayo, 132 S. Ct. at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to " 'transform the nature of the claim' into a patent-eligible application." Id. at 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further "inventive concept" to take the claim into the realm of patent eligibility."

For these reasons the claims are rejected under 35 USC 101 as directed to subject matter that is not significantly more than a judicial exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 20, 22, and 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oeth et al (2012; as cited on the IDS of 12/03/2021).
Relevant to the limitations of claim 20 and 26, Oeth et al teaches methods that include determining a fetal Rhesus D genotype and includes determining the sex (relevant to claim 27) of the fetus (e.g.:  para 8).  The reference exemplifies extracting cell-free DNA from collected maternal blood (e.g.:  Example 1; para 68; Example 3), amplifying and sequencing RhD gene regions, and quantifying and sequencing the amplicons to detect genotypes.  Relevant to the rejection of claim 22, the refence provide ranges of gestational ages (e.g.:  para 35) that meet the limitations of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8, 11-13, 17, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oeth et al (2012; as cited on the IDS of 12/03/2021).
Relevant to the limitations of claims 1, 7, 11, 20, 21 and 26, Oeth et al teaches methods that include determining a fetal Rhesus D genotype and includes determining the sex (relevant to claims 8, 17 and 27) of the fetus (e.g.:  para 8).  The reference 
Relevant to the rejection of claims 2, 3, 12, 13 and 22, the refence provide ranges of gestational ages (e.g.:  para 35) that meet the limitations of the claim.
Oeth et al does not explicitly provide for a step of combining a fetal fraction measurement and quantitative fetal RhD data into an algorithm to determine a fetal Rhesus D genotype (relevant to step vii of claim 1, step vii of claim 11, and step ix of claim 21).  However, the reference does teach that insufficient amounts of fetal DNA in a test sample may cause false-interpretation of negative results (e.g.:  para 51; para 72).
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the methods of the instantly rejected claims to have considered the detected amount of fetal DNA in a sample (as taught by Oeht et al) when determining the validity of any RhD detection in the same sample (as taught by Oeht et al).  The consideration of one collection of data (i.e.:  fetal fraction) when establishing results from another collection of data (i.e.:  RhD genotype detection) is the combining .

Claims 4-6, 14-16, and 23-25 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Oeth et al (2012; as cited on the IDS of 12/03/2021) as applied to claims 1-3, 7, 8, 11-13, 17, 20 and 21 above, and further in view of Ziza et al (2017; as cited on the IDS of 12/03/2021) and Avent (2008; as cited on the IDS of 12/03/2021).
Oeth et al teaches methods of RhD genotype detection (relevant to claim 20 from which claim 28 depends) and renders obvious methods comprising the combined analysis of SNPs to determine fetal fraction and RhD genotype detection in a sample of cell-free DNA from a pregnant woman subject, as wells are determining fetal sex (relevant to claims 1, 7, and 8 from which claim 9 depends; and relevant to claims 11 and 17 from which claim 18 depends).  
Oeth et al does not specifically provide for the RhD genotype of the pregnant woman as Rhesus D negative (claim 4, 14 and 23), RhD-CE-D (claims 5, 15 and 24) or RHDΨ (claims 6, 26 and 25).
However such RhD genotypes were known in the prior art to be naturally occurring in the human population, and the detection of such genotypes in pregnant human subjects was known in the prior art.  Both Ziza et al and Avent teach that it is 
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the methods of the instantly rejected claims to have performed the methods of fetal fraction determination and RhD genotype analysis taught, or rendered obvious by, Oeth et al using a sample from a subject suitable for RhD fetal typing as taught by Both Ziza et al and Avent.  The skilled artisan would be motivated to specifically perform RhD fetal typing on a pregnant woman with a Rhesus D negative, RhD-CE-D or RHDΨ genotype based on the expressed teachings of Avent that RhD blood group incompatibility between mother and fetus can cause fetal anemia, and that screening for potential alloimmunization of fetuses provides a critical diagnosis for RhD-negative mothers.

Claims 9, 18 and 28 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Oeth et al (2012; as cited on the IDS of 12/03/2021) as applied to claims 1-3, 7, 8, 11-13, 17, 20 and 21 above, and further in view of Benn et al (2014).
Oeth et al teaches methods of RhD genotype detection (relevant to claim 20 from which claim 28 depends) and renders obvious methods comprising the combined analysis of SNPs to determine fetal fraction and RhD genotype detection in a sample of cell-free DNA from a pregnant woman subject, as wells are determining fetal sex 
Oeth et al does not specifically provide for the detection of fetal aneuploidy, relevant to claim 8, 18 and 28.
However the detection of fetal aneuploidy via the analysis of cell-free DNA in maternal blood, as well as the role of fetal fraction is the accurate determination of aneuploidy, was known in the prior art.
Benn et al teaches that a measure of fetal fraction can determined via sequencing methods, and that the measure be used as part of a calculation to detect chromosomal abnormalities such as trisomy 21 (e.g.:  p.779 - Materials and methods).
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the methods of the instantly rejected claims to have included a determination of fetal aneuploidy (as taught by Benn et al) in the methods of fetal fraction determination and RhD genotype analysis taught, or rendered obvious by, Oeth et al.  The skilled artisan would be motivated to include the analysis of Benn et al based on the expressed teachings of Benn et al that such methods can detect pathological aneuploidy, and even be informative of mosaicism or partial trisomy, and the skilled artisan would thus recognize that including the methods of Been et al may provide for a more comprehensive non-invasive prenatal testing diagnosis.

Conclusion
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634